DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al (US 2017/0290173) in view of Hung (US 2018/0124939).
Re claim 1, Shoji et al disclose a locking mechanism (as best shown in Figs 4, 12), comprising:
a first shell (100), having a first carrying surface, a second carrying surface opposite to the first carrying surface (Fig 12), and an open hole (12) penetrating through the first carrying surface and the second carrying surface;
a second shell (200), having a third carrying surface facing the second carrying surface and comprising a fixing hole (13) recessed in the third carrying surface, wherein a diameter of the fixing hole is less than a diameter of the open hole (Fig 12);
a waterproof ring (60)[0072], clamped between the second carrying surface and the third carrying surface (Fig 12); and
a locking component (11), penetrating through the open hole of the first shell, and the fixing hole sequentially so as to be locked to the second shell (Fig 12) and having a first abutting surface and a second abutting surface (Fig 12), wherein the first abutting surface abuts against the first carrying 
Re claim 3, wherein the locking component comprises a limiting part, a locating part and a fixing part, the limiting part is positioned outside the open hole, the locating part and the fixing part passes through the open hole and the waterproof ring, the locating part is positioned between the limiting part and the fixing part, the limiting part has the first abutting surface, the locating part has the second abutting surface, and the fixing part is locked into the fixing hole of the second shell from the third carrying surface (Fig 12).
Re claim 4, wherein the fixing part has a length, the fixing hole has a depth, and the depth of the fixing hole is greater than the length of the fixing part.
Re claim 5, wherein the limiting part has a first outer diameter, the locating part has a second outer diameter, the fixing part has a third outer diameter, the first outer diameter is greater than the second outer diameter, and the second outer diameter is greater than the third outer diameter (Fig 12).
Re claim 6, further comprising: a locating structure which is matched with the waterproof ring and is arranged on at least one of the second carrying surface and the third carrying surface (Fig 12).
Re claim 7, wherein the locating structure comprises at least one locating recess (203), and at least a portion of the waterproof ring is located in the at least one locating recess.
The teaching as discussed above does not disclose wherein the locating structure comprises at least one locating bump, and the waterproof ring is arranged between the at least one locating bump and the locking component (re claim 8), wherein the first shell further has a groove, the first carrying surface is a bottom surface of the groove, and the locking component is partially positioned in the groove (re claim 11).


Hung teaches the use of a locking component (4) penetrate through an open hole (220) of the first shell (2), a waterproof ring (3) and a fixing hole (120) sequentially (Fig 2), the waterproof ring is pressed between a second carrying surface (23) and a third carrying surface (13) (Figs 2, 3), a locating structure comprises at least one locating bump (Figs 2, 3), and the waterproof ring is arranged between the at least one locating bump and a locking component (Fig 3), wherein the first shell further has a groove (221), the first carrying surface is a bottom surface of the groove (Fig 3), and the locking component is partially positioned in the groove (Fig 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sequence of the waterproof ring of Shoji et al for enhancing waterproof structure and including the groove with the first shell of Shoji et al and other feature as discussed above for protecting the locking component.

Allowable Subject Matter
Claims 2, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HUNG V NGO/Primary Examiner, Art Unit 2847